Citation Nr: 0828669	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  03-11 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
August 30, 2002 for pseudofolliculitis barbae (PFB).

2.  Entitlement to an initial rating in excess of 10 percent 
from August 30, 2002 for PFB. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to November 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee which granted service connection for PFB 
and assigned a noncompensable evaluation effective from 
November 2000.  During the current appeal, and specifically 
by a November 2007 decision, the Seattle, Washington RO 
granted an increased evaluation of 10 percent effective from 
August 2002 for this disability.  (Due to the veteran's 
residence, his claims folder remains under the jurisdiction 
of the RO in Nashville, Tennessee).

This appeal was previously before the Board in March 2007, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran did not demonstrate 
exfoliation, exudation or itching of an exposed surface or 
extensive area.

2.  The medical evidence of record since August 30, 2002 
shows that the veteran's PFB affects an area estimated to be 
less than 5 percent of his entire body and exposed area, 
requires no more than topical medication, and is not 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for PFB 
prior to August 30, 2002 have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7806, 7814 (2002).

2.  The criteria for an initial rating in excess of 10 
percent for PFB from August 30, 2002 have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Codes 7800-7806, 7813 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 7105 
and 38 C.F.R. § 3.103 are for application.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a January 2002 letter (which 
notified the veteran of the grant of service connection for 
PFB, the assignment of a noncompensable rating effective 
November 2000, and his appellate rights), the April 2003 
statement of the case (which notified the veteran of the 
change in VA law for rating skin conditions and the continued 
noncompensable evaluation under the new rating criteria, and 
set forth the criteria necessary for a higher disability 
evaluation, citations to applicable law, and the reasons and 
bases for the noncompensable rating), and multiple 
supplemental statements of the case, including the most 
recent in September 2007, (which notified the veteran of the 
increase to 10 percent effective August 2002, and his 
appellate rights).  Thus, the Board finds that the applicable 
due process requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, he has been accorded multiple pertinent VA 
examinations.  In this regard, the Board notes that the 
veteran's representative contends that the most recent VA 
examination, in May 2007, was inadequate because he was not 
examined during an outbreak of his lesions.  However, as will 
be discussed in the following decision, the veteran has 
stated that he primarily has outbreaks when he shaves, which 
he rarely does, and that otherwise his condition is 
relatively stable.  Further, the veteran underwent a VA 
examination in September 2001 at which he showed signs of a 
very mild outbreak and in October 2003, for which he shaved, 
and the findings at those examinations were similar to those 
of the May 2007 examination.  As such, the Board finds that 
another remand to accord the veteran an opportunity to be 
examined during an outbreak of his condition is not 
necessary.  Accordingly, the Board concludes that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Historically, the veteran was service-connected for PFB in a 
January 2002 rating decision, which assigned a noncompensable 
disability rating effective from November 2000 (the date the 
RO determined he filed his claim for service connection for 
this condition.)  Skin disorders are rated under the General 
Rating Formula for skin.  See 38 C.F.R. § 4.118.  Because PFB 
is not listed under section 4.118, the RO rated this 
condition under Diagnostic Code 7814 (tinea barbae) of that 
section.  During the pendency of this appeal, the criteria 
for rating skin disorders was amended, effective August 30, 
2002.  Those amendments eliminated Diagnostic Code 7814 and 
provided for evaluation of tinea conditions under Diagnostic 
Code 7813.  In a November 2007 rating decision, the RO 
granted a retroactive increased evaluation of 10 percent from 
August 30, 2002 (the date of the change in VA law regarding 
skin disorders). 

A.  Entitlement to an initial compesable rating prior to 
August 30, 2002 

The Board notes that because the amended criteria for rating 
skin disorders did not become effective until August 30, 
2002, only the old criteria are applicable to his service-
connected PFB prior to that date.  

Pursuant to the old schedule of ratings for skin disorders, 
Diagnostic Code 7814 (tinea barbae) was to be rated under 
Diagnostic Code 7806 (eczema).  See 38 C.F.R. § 4.118 (2001).  
Under Diagnostic Code 7806, a noncompensable rating was 
assigned for exfoliation, exudation or itching on a 
nonexposed surface or small area.  A 10 percent rating was 
assigned for exfoliation, exudation or itching of an exposed 
surface or extensive area.  A 30 percent disability rating 
was assigned in cases of constant exudation or itching, 
extensive lesions, or marked disfigurement.  
At a September 2001 VA compensation and pension examination, 
the veteran reported that as long as he doesn't shave, he 
just has little ingrown hairs and pustules, but if he shaves 
at all, his entire face will break out.  A small amount of 
pustules on the right side of his beard was noted; otherwise, 
the skin appeared to look "good" underneath his beard.  

Treatment records from the Memphis VA outpatient facility in 
2002 show complaints of a rash on his face.  The indicated 
treatment plan was dicoxacillin and to stop shaving.  

Based on the objective medical evidence prior to August 30, 
2002, the Board finds that a compensable rating for PFB is 
not warranted for that time period.  While the veteran 
demonstrated a small amount of pustules on the right side of 
his beard at a September 2001 VA examination, there is no 
indication of exfoliation, exudation or itching, nor is there 
any suggestion that his PFB had resulted in marked 
disfigurement.  In fact, the examiner observed that his skin 
looked good underneath his beard.  Accordingly, this aspect 
of the claim is denied.

B.  Entitlement to an initial rating in excess of 10 percent 
from August 30, 2002

The Board notes that because the criteria for rating skin 
disorders changed during the pendency of this appeal, both 
the amended version of the rating criteria and the old 
version of the rating criteria are to be considered for 
rating the veteran's service-connected PFB from August 30, 
2002.  

Under the revised schedule of ratings for skin disorders, 
Diagnostic Code 7813 instructs that tinea barbae is to be 
rated under Diagnostic Code 7800 (disfigurement of the head, 
face, or neck), Diagnostic Codes 7801-7805 (scars), or 
Diagnostic Code 7806 (dermatitis), depending on the 
predominant disability.  

The veteran underwent a VA examination in October 2003.  He 
shaved for that examination.  He reported that while his 
condition was itchy, it was not painful.  He voiced that his 
condition was cosmetically disfiguring.  He reported using 
topical medication with little success, and that his doctors 
had told him not to shave.  A few pustules were observed on 
the left side of his beard area with a mild case of ingrown 
hair in the beard area.  One hyperpigmented papule was noted 
in the back of his head. 

Most recently, in accordance with the March 2007 Remand 
instructions, the veteran underwent a current VA examination 
in May 2007.  The case file was reviewed in conjunction with 
that examination.  Photographs were taken at the examination 
and are included in the claims folder.  The veteran again 
reported itching, and that he felt his condition is 
embarrassing and disfiguring.  He stated that he avoids 
shaving and keeps a short beard.  He uses topical medication 
approximately 4-5 times a year for breakouts.  However, he 
denied systemic therapy, corticosteroids or immunosuppressive 
drugs.  Upon examination, a short beard was observed.  There 
were a few lesions, few papules and pustules which were 
scattered in the beard area and the posterior neck and 
obscured by hair.  The affected area was estimated to be less 
than 5 percent of total body surface area and also less than 
5 percent of exposed areas.  There was no evidence of 
exfoliation, exudation or extensive lesions.  The examiner 
opined that the lesions were not currently markedly 
disfiguring.  

The RO has evaluated the veteran's PFB under Diagnostic Code 
7800.  For the reasons set forth below, the Board finds that 
this is the most appropriate Diagnostic Code for evaluating 
the veteran's condition.  Under Diagnostic Code 7800, a 10 
percent rating is assigned when there is one characteristic 
of disfigurement.  A 30 percent rating is assigned when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes, ears, cheeks, lips), 
or; with two or three characteristics of disfigurement.  

There are 8 characteristics of disfigurement for purposes of 
evaluation under Diagnostic Code 7800.  These are:

A scar 5 or more inches (13 or more cm.) in length; 
a scar at least one-quarter inch (0.6 cm.) wide at widest 
part; 
the surface contour of a scar is elevated or depressed on 
palpation; 
a scar adherent to underlying tissue; 
hypo-or hyper-pigmented scarring in an area exceeding six 
square inches (39 sq. cm.); 
abnormal skin texture (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
missing underlying soft tissue in an area exceeding six 
square inches (39 sq. cm.); 
and skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

In the instant case, the veteran's PFB is manifested by 
abnormal skin texture.  Although the report of the May 2007 
VA examination does not indicate how many inches his lesions 
cover, the RO determined that it was an area exceeding six 
square inches, and the Board will concede that issue.  As 
such, a 10 percent rating is warranted under Diagnostic Code 
7800.  However, a higher evaluation of 30 percent is not 
warranted.  Although one hyperpigmented papule in the back of 
his head was observed at his October 2003 VA examination, 
there is no indication that it was in an area exceeding six 
square inches.  Moreover, no such papule was noted at the 
2007 VA examination. 

The Board has considered Diagnostic Codes 7801 and 7802 and 
finds that they are inapplicable as they evaluate scars other 
than on the head, face, or neck.

The criteria of Diagnostic Codes 7803 (which evaluates an 
unstable superficial scar manifested by frequent loss of 
covering of the skin over the scar), 7804 (which evaluates a 
superficial scar which is painful on examination), and 7805 
(which instructs the rater to evaluate a scar according to 
limitation of function of the affected part) are also not 
applicable.  There is no lay or medical description of 
frequent loss of skin covering of his lesions.  Further, 
while he has reported itching, there is no indication that 
his condition is physically painful or has resulted in 
limited motion of his head, face, or neck.  Specifically, at 
his October 2003 VA examination, he stated that his condition 
was not painful.  And at the May 2007 VA examination, he was 
in no acute distress, his extraocular movements were intact, 
and motor exam showed intact power.

Furthermore, while the criteria of Diagnostic Code 7806 
(dermatitis or eczema) are applicable to the facts of this 
case, the Board notes that the veteran's condition would not 
warrant even a compensable rating under this Diagnostic Code.  
Diagnostic Code 7806 provides that a 10 percent evaluation is 
assigned when at least 5 percent, but less than 20 percent, 
of the entire body or exposed areas is affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the last 12-month 
period.  A 30 percent rating is warranted when 20 to 40 
percent of the entire body or exposed areas is affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  

At the May 2007 VA examination, the affected area was 
estimated to be less than 5 percent of total body surface 
area and exposed area.  Additionally, the veteran denied 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  On this evidence, the veteran's 
condition would not warrant even a compensable rating under 
Diagnostic Code 7806. 

Turning to the old criteria for rating skin disorders, while 
the veteran reported itching at his October 2003 VA 
examination, there is no evidence of constant exudation or 
itching, or extensive lesions.  Moreover, the examiner opined 
that the lesions were not currently markedly disfiguring.  
Accordingly, the Board finds that a rating greater than 10 
percent under the old criteria is not warranted.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

In summary, the Board finds no basis in the record to award a 
higher disability rating from August 30, 2002.  As the 
preponderance of the evidence is against a higher rating, the 
doctrine of the benefit of doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
In the present case, the Board has considered the veteran's 
assertion that his service-connected PFB impairs his ability 
to work because employers won't hire him with a beard.  
However, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The 
veteran has not shown that his service-connected PFB has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the veteran's 
service-connected disability for any time during the current 
appeal.


ORDER

An initial compensable rating prior to August 30, 2002 for 
PFB is denied.

An initial rating in excess of 10 percent from August 30, 
2002 for PFB is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


